department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc dollar_figure number release date internal_revenue_service national_office field_service_advice memorandum for from carol p nachman special counsel cc dom fs fi p subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer fund state a state a code year year year date date issues whether the recurring_item_exception to economic_performance provided at sec_461 is applicable to liabilities incurred for the provision of workers’ compensation insurance whether the arrangement in this case is insurance for federal_income_tax purposes conclusion although generally taxpayers may not use the recurring_item_exception with respect to liabilities payable under a workers compensation act taxpayers may use the recurring_item_exception with respect to liabilities incurred for the provision of workers’ compensation insurance that the insurance covers workers compensation liabilities does not affect this determination the arrangement in this case appears to be insurance as discussed infra however additional facts must be developed in this regard facts taxpayer is a state a corporation taxable under subchapter_s of the internal_revenue_code under the laws of state a an employer must make payments to a workers’ compensation insurance fund fund administered by state a employers are required to make two semi-annual payments to the fund on date and date the amount of each premium payment is computed with respect to the employer’s payroll for the preceding six month period premiums are determined with respect to the hazards associated with each employee’s job classification and the employer’s total payroll attributable to each such job classification in addition the employer’s specific loss experience is taken into account for the purpose of determining premiums the fund’s administrator in setting or revising rates must furnish to employers the basis for the established rates state a code state a also requires the fund’s administrator to make available to employers retrospective rating plans state a code moreover unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended under a retrospectively rated policy an insured party is required to pay additional premiums if actual losses exceed a certain threshold conversely the insured party receives a refund of premiums_paid if actual losses fall below a certain state a permits certain employers to self-insure their risks in lieu of directly participating in the fund self-insured employers however are subject_to strict requirements state a code during taxable_year sec_1 and taxpayer made payments to the fund taxpayer was a calendar_year taxpayer which reported items of income and expense on an accrual basis accordingly taxpayer claimed deductions with respect to amounts paid to the fund as those amounts accrued rather than when they were actually paid for example on its return for year taxpayer accrued as an expense payments made to the fund on date sec_1 and of year thus taxpayer claimed deductions for amounts payable to the fund for the taxable_year prior to the year in which the payments were actually made the parties dispute the timing of taxpayer’s claim for deductions with respect to its liabilities to the fund taxpayer argues that because the payments are for insurance rather than for workers’ compensation liabilities each payment constitutes a recurring item and is deductible in the year in which it is accrued as long as the payment is actually made within eight and one-half months after the close of the taxable_year see sec_461 providing that certain recurring items are deemed incurred during a taxable_year if actually paid within ½ months after close of such taxable_year the revenue_agent assigned to this case argues that regardless of whether the payments may be characterized as insurance the payments are workers’ compensation liabilities which cannot be deducted until actually paid see sec_461 providing that workers compensation liabilities cannot be considered recurring items law and analysi sec_1 timing of taxpayer’s claim for deductions relating to payments made to the fund we first turn to the question of whether payments for workers’ compensation insurance may be deducted before they are actually paid premiums_paid for insurance are deductible if directly connected with the taxpayer’s trade_or_business sec_1_162-1 sec_461 generally requires that deductions must be taken for the taxable_year which is the proper taxable_year under the taxpayer’s method_of_accounting used in computing taxable_income in this regard under sec_461 an item of expense is not deductible until all events have occurred which determine the fact of liability and the amount of such liability threshold in this case it is unclear whether taxpayer elected to participate in the fund on a retroactively-rated basis can be determined with reasonable accuracy sec_461 further provides that an item of expense cannot be deducted until economic_performance with respect to such item occurs sec_461 provides that if the taxpayer incurs a liability which requires payment to another person and such liability arises under any workers compensation act economic_performance occurs as the payments to such person are actually made sec_1_461-4 - also enumerates six classes of liabilities for which economic_performance is not deemed to occur until actual payment is made to the person to which the liability is owed sec_1_461-4 and provide in pertinent part g certain liabilities for which payment is economic_performance liabilities arising under a workers compensation act or out of any tort breach of contract or violation of law if the liability of a taxpayer requires a payment or series of payments to another person and arises under any workers compensation act or out of any tort breach of contract or violation of law economic_performance occurs as payment is made to the person to which the liability is owed insurance warranty and service contracts if the liability of a taxpayer arises out of the provision to the taxpayer of insurance economic_performance occurs as payment is made to the person to which the liability is owed for purposes of this paragraph g - ii the term_insurance has the same meaning as is used when determining the deductibility of amounts paid_or_incurred for insurance under sec_162 there is an exception to the requirement of economic_performance however which applies to certain recurring items of liability sec_461 see also sec_1_461-5 under the recurring_item_exception a taxpayer may deduct certain items of expense if the all_events_test has been met although economic_performance has not yet occurred sec_1_461-5 however provides that the recurring_item_exception is not applicable to liabilities described in sec_1_461-4 i e liabilities arising under a workers’ compensation act accordingly the recurring_item_exception is available to a taxpayer incurring a recurring liability for insurance coverage but not to a taxpayer incurring a liability arising under a workers compensation act in this case the revenue_agent relies upon sec_461 which provides that economic_performance for workers’ compensation liabilities occurs as payment is actually made and sec_461 which provides that the recurring_item_exception to economic_performance cannot apply to workers’ compensation liabilities thus the revenue_agent argues that taxpayer’s payments to the fund cannot be deducted until actually paid because they are considered workers’ compensation liabilities on the other hand taxpayer contends that the payments to the fund are for insurance rather than for actual workers’ compensation liabilities accordingly taxpayer argues that pursuant to the recurring_item_exception to the economic_performance requirement the insurance premiums_paid to the fund may be deducted before actually paid although the recurring_item_exception is not applicable to workers’ compensation liabilities the exception is applicable to liabilities incurred for insurance coverage thus assuming that the transaction in question is insurance we conclude that taxpayers are entitled to use the recurring_item_exception with respect to the premiums_paid to the fund in this regard we believe that sec_461 should not be interpreted so broadly so as to include payments for workers’ compensation insurance in so doing we recognize that sec_1_461-4 example which you cited in your request for advice explains that an expense for workers’ compensation insurance cannot be deducted until actually paid that example however assumes that the recurring_item_exception is not used by the taxpayer whether the arrangement in this case is insurance although the internal_revenue_code does not define the term_insurance courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer’s perspective in order to be characterized as insurance 312_us_531 914_f2d_396 3rd cir the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 affd 572_f2d_1190 7th cir consistent with the principle enunciated in legierse taxpayer’s participation in the fund will be treated as insurance provided that the requirements of risk shifting and risk_distribution are present in this case state a established the fund as a means of assuming the workers’ compensation risks of employers in state a taxpayer pays an arm’s length actuarially determined amount to the fund in exchange for the fund’s assumption of taxpayer’s risks the premiums_paid by taxpayer depend on the amount of its payroll the nature of work provided by its employees and its past loss experience therefore taxpayer’s liability for its workers’ compensation risks for any year appears to be limited to the premium paid to the fund in this regard the laws of state a make a clear distinction between employers participating in the fund and qualified employers who elect to retain their own risks by self-insuring accordingly it appears that the arrangement in this case involves sufficient risk_transfer to constitute insurance for tax purposes as discussed infra however additional facts must be developed to determine with certainty whether risk was actually shifted case development hazards and other considerations we suggest that you develop additional facts to confirm whether risk shifting and risk_distribution are present if closer scrutiny of the arrangement reveals that taxpayer has in effect retained liability for its workers’ compensation risks then the payments to the fund will not be for insurance in this regard it is unclear whether taxpayer premiums_paid to the fund were determined on a retrospectively rated basis under such an arrangement an insured party is required to pay additional premiums if actual losses exceed a certain threshold conversely the insured party receives a refund of premiums_paid if actual losses fall below a certain threshold if taxpayer elected to do so it is necessary to examine the terms of such an arrangement to determine whether risk was shifted in this regard risk is not sufficiently shifted if the retrospective premium_adjustment effectively requires taxpayer to reimburse the fund for nearly all payments made by the fund on taxpayer’s behalf in addition risk would not be shifted if taxpayer is entitled to a refund of all premiums_paid to the extent that the premiums exceed actual losses in addition it is necessary in this case to determine whether a significant number of employers unrelated to taxpayer participated in the fund when the your request for advice concerns only the tax treatment by taxpayer of the payments it made to the fund accordingly we express no opinion concerning the fund’s status as an insurance_company for federal_income_tax purposes nor do we express an opinion concerning the manner in which the fund should report the amounts paid_by taxpayer this concern is illustrated in revrul_83_172 1983_2_cb_107 where the service addressed the tax status of a fund created by a group of unrelated employers which established the fund for the purpose of covering each member’s workers’ compensation risks no single participant provided greater than of the risks assumed by the fund at issue was whether the arrangement involved sufficient risk shifting and risk_distribution to warrant recognition of the fund as an insurance_company for tax purposes the service concluded that the arrangement was insurance for federal_income_tax purposes number of participants in an insurance fund diminishes the risk retained by each insured increases if you do not have any information available we suggest that you contact the administrator of the fund for the purposes of determining the percentage of taxpayer’s risks held by the fund relative to all of the risks held by the fund
